Citation Nr: 0630704	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for pulmonary 
tuberculosis, currently assigned a noncompensable evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from June 1960 to March 
1963. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has not been shown to have chronic, minimal, 
inactive tuberculosis following moderately advanced lesions, 
with continued disability, emphysema, dyspnea on exertion, 
impairment of health, etc.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for pulmonary 
tuberculosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.96, 
4.97, Diagnostic Code 6723 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board acknowledges that the RO did not 
provide the veteran with notice prior to the initial rating 
decision in March 2002.  Nevertheless, the RO did send the 
veteran letters in March 2004, November 2004, and August 2005 
in connection with his claim for an increased evaluation, 
which did meet the notification requirements.  The Board 
finds that any defect with respect to the timing of the 
notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
veteran's claim for an increased evaluation was readjudicated 
in a supplemental statement of the case (SSOC).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation.  Specifically, the March 2004, November 2004, and 
August 2005 letters stated that the evidence must show that 
the veteran's service-connected condition has gotten worse in 
order to establish entitlement to an increased evaluation for 
his service-connected disability.  Additionally, April 2002 
statement of the case (SOC) and the March 2006 supplemental 
statement of the case (SSOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  In fact, the April 2002 SOC and March 2006 SSOC 
provided the veteran with the schedular criteria used to 
evaluate his service-connected pulmonary tuberculosis, namely 
Diagnostic Code 6723.   

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2004, November 2004, 
and August 2005 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim and that VA was requesting all records held 
by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2004, November 2004, and August 2005 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The March 2004 and August 2005 letters 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the March 2004, November 
2004, and August 2005 letters stated that it was the 
veteran's responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 SSOC informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The March 2006 SSOC 
also explained how disability ratings and effective dates 
were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  He was also afforded a VA examination in 
February 2002.  VA has assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In this case, the veteran established service connection for 
pulmonary tuberculosis effective from March 27, 1963, and he 
is currently assigned a noncompensable evaluation pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6723.  The Board notes that 
there are special provisions regarding evaluation of 
respiratory conditions.  Public Law 90-493 repealed section 
356 of title 38, United States Code, which had provided 
graduated ratings for inactive tuberculosis.  The repealed 
section, however, still applies to the case of any veteran 
who on August 19, 1968, was receiving or entitled to receive 
compensation for tuberculosis. 38 C.F.R. § 4.96(b) (2005). 
Thus, the old law continues to operate in the present case. 

The rating schedule for pulmonary tuberculosis entitled on 
August 19, 1968 provides for a 100 percent evaluation for 
active tuberculosis.  Once the disease is inactive, it is 
rated 100 percent for two years after date of arrest, 
inactivity, following active pulmonary tuberculosis, which 
was clinically identified during service or subsequently.  
Thereafter for four years, or in any event, to six years 
after date of arrest, a rating of 50 percent is provided. 
Thereafter, for five years, or to eleven years after date of 
arrest, a rating of 30 percent is provided.  Following far 
advanced lesions, a 30 percent rating is provided.  Following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc, 20 percent rating is provided. Otherwise, a 
noncompensable rating is provided.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for 
pulmonary tuberculosis.  The medical evidence of record does 
not show the veteran to have chronic, minimal, inactive 
tuberculosis following moderately advanced lesions, with 
continued disability, emphysema, dyspnea on exertion, 
impairment of health, etc.  The February 2002 VA examiner 
noted that the veteran had status post antituberculosis 
treatments for pulmonary tuberculosis in 1962 as well as 
reactivation of pulmonary tuberculosis in 1990 or 1992.  The 
examiner also commented that there was no current evidence of 
active pulmonary tuberculosis.  Moreover, the veteran denied 
having any night sweats, weight loss, chronic cough, or 
hemoptysis, and a physical examination found his breath 
sounds to be clear without any wheeze or rales.  As such, the 
veteran has not been shown to have met the criteria for a 
compensable evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for pulmonary tuberculosis. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
pulmonary tuberculosis was caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
pulmonary tuberculosis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 







ORDER

A compensable evaluation for pulmonary tuberculosis is 
denied.





____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


